            Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

BROOKE MADDEN,                                 )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-19-1178-G
                                               )
ELARA CARING, LLC,                             )
                                               )
       Defendant.                              )

                                          ORDER

       Now before the Court is Defendant’s Motion to Disqualify Jamie Caves as

Plaintiff’s Counsel (Doc. No. 22). Plaintiff Brooke Madden has responded in opposition

(Doc. No. 25), and Defendant has replied (Doc. No. 26). Having reviewed the parties’

submissions, the Court makes the following findings and conclusions.

       I.     BACKGROUND

       Plaintiff brings this action against her former employer, Defendant Elara Caring,

LLC, alleging gender and pregnancy discrimination under Title VII of the Civil Rights Act

of 1964 and the Oklahoma Anti-Discrimination Act. See Compl. (Doc. No. 1) ¶¶ 25-32.

Plaintiff’s sole attorney of record is Jamie M. Caves of the law firm Park, Nelson, Caywood

& Jones, LLP. In its Motion, Defendant contends that Ms. Caves’ representation of

Plaintiff creates an impermissible conflict of interest because Ms. Caves formerly served

as Defendant’s general counsel. Defendant further contends that Ms. Caves must be

disqualified because she is a necessary fact witness at trial.

       Ms. Caves served as Vice President of Human Resources and General Counsel to
             Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 2 of 8




Alliance Health, Inc. d/b/a Ross Health Care (“Ross”) at the time Plaintiff began her

employment with that entity in 2016. Pl.’s Resp. at 5; id. Ex. 1 (Doc. No. 25-1) at 2. In

that capacity, Ms. Caves executed Plaintiff’s operative Employment Agreement, dated

December 2, 2016. See Def.’s Mot. Ex. 2 (Doc. No. 22-2) at 9-10. Ms. Caves was one of

only three individuals on Ross’s executive team. Pl.’s Resp. at 6. In 2017, Jordan Health

Services (“Jordan”) acquired Ross. Just prior to the acquisition, Ms. Caves’ title at Ross

changed to Vice President of Operations. Directly after the acquisition, Ms. Caves became

Vice President of Community Care Services of Oklahoma for Jordan. Pl.’s Resp. Ex. 1, at

2-3; Pl.’s Resp. Ex. 2 (Doc. No. 25-2) at 2-3. In May 2018, Jordan merged with Great

Lakes Caring and National Home Health Care to form Elara Caring, LLC. Def.’s Mot. at

2; Pl.’s Resp. at 8; id. Ex. 4 (Doc. No. 25-4) at 2. Ms. Caves’ employment with Elara

Caring, LLC ended in June 2018. Plaintiff resigned from Elara Caring in November of

that year. Pl.’s Resp. Ex. 1 at 2; Compl. ¶ 22.

       Plaintiff filed her Complaint in December 2019, alleging discriminatory conduct

occurring throughout 2018. See Compl. ¶¶ 10-22. In its Answer, Defendant raised the

affirmative defenses of after-acquired evidence and unclean hands, claiming that Plaintiff

has violated the non-solicitation and confidentiality provisions of her Employment

Agreement. See Answer (Doc. No. 9) ¶¶ 40-41.

       II.     STANDARD OF DECISION

       “A fundamental premise of the adversary system is that individuals have the right

to retain the attorney of their choice to represent their interests in judicial proceedings.”

Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 441 (1985) (Brennan, J., concurring).


                                             2
              Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 3 of 8




Motions seeking the disqualification of opposing counsel are “viewed with suspicion, and

the Court must guard against the possibility that disqualification is sought to secure a

tactical advantage in the proceedings.” Foltz v. Columbia Cas. Co., No. CIV-15-1144-D,

2016 WL 4734687, at *2 (W.D. Okla. Sept. 9, 2016) (internal quotation marks omitted).

       Two sources of authority govern motions to disqualify. First, Courts consider “the

local rules of the court in which [the attorneys] appear.” Cole v. Ruidoso Mun. Schs., 43

F.3d 1373, 1383 (10th Cir. 1994). This Court has adopted the Oklahoma Rules of

Professional Conduct as the governing standard of attorney conduct. See LCvR 83.6(b).

Second, motions to disqualify are “decided by applying standards developed under federal

law,” and are therefore governed “by the ethical rules announced by the national profession

and considered in light of the public interest and the litigants’ rights.” Cole, 43 F.3d at

1383 (internal quotation marks omitted).

       III.     DISCUSSION

       Defendant seeks disqualification of Ms. Caves under Rules 1.9 and 3.7 of the

Oklahoma Rules of Professional Conduct. These Rules are identical in all meaningful

respects to their counterparts in the American Bar Association’s Model Rules of

Professional Conduct.

                a. Rule 1.9: Conflict of Interest

       Rule 1.9 of the Oklahoma Rules of Professional Conduct states, in pertinent part,

that “[a] lawyer who has formerly represented a client in a matter shall not thereafter

represent another person in the same or a substantially related matter in which that person’s

interests are materially adverse to the interests of the former client unless the former client


                                               3
             Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 4 of 8




gives informed consent, confirmed in writing.” Okla. R. Pro. Conduct 1.9(a).1 Defendant

contends that Ms. Caves represented it in the specific matter of Plaintiff’s Employment

Agreement. Defendant then argues that its affirmative defenses of after-acquired evidence

and unclean hands are substantially related to Plaintiff’s Employment Agreement because

the affirmative defenses are predicated on Plaintiff’s alleged violation of its non-

solicitation and confidentiality provisions. Defendant argues that, through her role as

Ross’s General Counsel, Ms. Caves was “privy to confidential information regarding the

drafting and enforcement of the employment contracts she executed as Ross’s General

Counsel, including any arguments pertaining to the enforceability of such contracts.”

Def.’s Mot. at 5.

         For purposes of Rule 1.9, the scope of a “matter”

         depends on the facts of a particular situation or transaction. The lawyer’s
         involvement in a matter can also be a question of degree. When a lawyer has
         been directly involved in a specific transaction, subsequent representation of
         other clients with materially adverse interests in that transaction clearly is
         prohibited. On the other hand, a lawyer who recurrently handled a type of
         problem for a former client is not precluded from later representing another
         client in a factually distinct problem of that type even though the subsequent
         representation involves a position adverse to the prior client. . . . . The
         underlying question is whether the lawyer was so involved in the matter that
         the subsequent representation can be justly regarded as a changing of sides
         in the matter in question.

Okla. R. Pro. Conduct 1.9 cmt. 2.

         Ms. Caves signed Plaintiff’s Employment Agreement with the designation “Vice

President & General Counsel.” Def.’s Mot. Ex. 2, at 9, 10. Ms. Caves, however, denies



1
    See Okla. Stat. tit. 5, ch. 1, app. 3-A.


                                               4
          Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 5 of 8




any involvement in the Agreement beyond serving as the signatory for Ross and attests that

Ross’s employment agreements were drafted by outside counsel, as identified in Plaintiff’s

Employment Agreement. See Pl.’s Resp. at 5-6 (arguing that “outside counsel was utilized

for any legal representation, including the drafting of substantial documents such as the

Plaintiff’s employment agreement,” and those of other sales staff, “as well as, negotiations

and legal documents involved in acquisitions”); id. Ex. 1, at 2; Def.’s Mot. Ex. 2, at 9. In

the present circumstance, the Court concludes that Ms. Caves’ involvement in Plaintiff’s

Employment Agreement was minimal and does not clearly reflect the degree of

involvement necessary to preclude her representation of Plaintiff in this action.

       Even assuming, however, that by signing the Employment Agreement as Ross’s

General Counsel, Ms. Caves was “so involved in the matter” that her subsequent

representation of Plaintiff “can be justly regarded as a changing of sides,” Okla. R. Pro.

Conduct 1.9 cmt. 2, the record does not reflect that the matter is “substantially related” to

Defendant’s affirmative defenses within the meaning of Rule 1.9.

       Matters are “substantially related” for purposes of [Rule 1.9] if they involve
       the same transaction or legal dispute or if there otherwise is a substantial risk
       that confidential factual information as would normally have been obtained
       in the prior representation would materially advance the client’s position in
       the subsequent matter. . . . . Information that has been disclosed to the public
       or to other parties adverse to the former client ordinarily will not be
       disqualifying. Information acquired in a prior representation may have been
       rendered obsolete by the passage of time, a circumstance that may be relevant
       in determining whether two representations are substantially related. In the
       case of an organizational client, general knowledge of the client’s policies
       and practices ordinarily will not preclude a subsequent representation; on the
       other hand, knowledge of specific facts gained in a prior representation that
       are relevant to the matter in question ordinarily will preclude such a
       representation. A former client is not required to reveal the confidential
       information learned by the lawyer in order to establish a substantial risk that


                                              5
          Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 6 of 8




       the lawyer has confidential information to use in the subsequent matter. A
       conclusion about the possession of such information may be based on the
       nature of the services the lawyer provided the former client and information
       that would in ordinary practice be learned by a lawyer providing such
       services.

Okla. R. Pro. Conduct 1.9 cmt. 3.

       Under this Rule, “a lawyer [may] not properly seek to rescind on behalf of a new

client a contract drafted on behalf of the former client.” Id. R. 1.9 cmt. 1. This concept,

however, is not easily extended to the present circumstance. Ms. Caves did not draft the

Employment Agreement, and Defendant’s suggestion that Ms. Caves will challenge its

validity or enforceability in response to Defendant’s affirmative defenses is purely

conjecture. While Ms. Caves’ representations to the Court demonstrate that she is privy to

general knowledge of Defendant’s employment policies and practices, the nature of her

former legal services does not suggest a “substantial risk” that she has knowledge of

relevant “specific facts” that would “materially advance” Plaintiff’s position as to

Defendant’s affirmative defenses. Id. R. 1.9 cmt. 3. Further, it appears that Jordan’s

acquisition of Ross and subsequent merger with Great Lakes Caring and National Home

Health Care resulted in extensive organizational and operational changes, “render[ing]

obsolete” much of the confidential information Ms. Caves may have acquired in her

capacity as General Counsel for Ross. Id.

       Accordingly, the Court determines that disqualification is not warranted under Rule

1.9 under the current record.

              b. Rule 3.7: Lawyer as Witness

       Rule 3.7 of the Oklahoma Rules of Professional Conduct prescribes that a lawyer


                                            6
           Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 7 of 8




generally may not “act as advocate at a trial in which the lawyer is likely to be a necessary

witness.” Okla. R. Pro. Conduct 3.7(a). For purposes of this Rule, courts narrowly define

“necessary witness” to mean “a witness with knowledge of facts ‘to which he will be the

only one available to testify.’” Bell v. City of Okla. City, No. CIV-16-1084-D, 2017 WL

3219489, at *2 (W.D. Okla. July 28, 2017) (quoting Macheca Transp. Co. v. Phila. Indem.

Ins. Co., 463 F.3d 827, 833 (8th Cir. 2006) (“Testimony may be relevant and even highly

useful, but still not strictly necessary.”)).

       Defendant fails to demonstrate that Ms. Caves’ testimony is necessary under this

standard. Defendant argues that it will likely need to call Ms. Caves as a fact witness

because Plaintiff’s allegations “potentially challenge operational and compensation

practices made while Ms. Caves was a Jordan executive.” Def.’s Mot. at 7-8. Defendant’s

desire to question Ms. Caves on operational decisions does not evince that her testimony

on the subject at trial is strictly necessary. Plaintiff has submitted affidavits demonstrating

that Ms. Caves, while serving as Jordan’s Vice President, was not involved in the

operational and compensation decisions at issue in this matter. See Pl.’s Resp. Ex. 1, at 3;

id. Ex. 3 (Doc. No. 25-3) at 2. Nothing before the Court suggests that Ms. Caves is the

only witness able to testify about those decisions.

       Defendant also points to its affirmative defenses and asserts that Ms. Caves will “be

a witness as to the formation, validity, terms, and enforcement of the contract.” Def.’s

Mot. at 8. As previously discussed, however, Ms. Caves has demonstrated that her

involvement in the Employment Agreement was limited to her signature. Even if Ms.

Caves had knowledge of relevant facts regarding the Agreement’s formation, validity,


                                                7
            Case 5:19-cv-01178-G Document 27 Filed 09/21/21 Page 8 of 8




enforceability, or terms, and even assuming such facts are not protected under privilege

doctrines, Defendant fails to demonstrate that Ms. Caves is the only witness who could

provide the testimony.

                                       CONCLUSION

       For the reasons stated herein, Defendant’s Motion to Disqualify Counsel (Doc. No.

22) is DENIED. This ruling, however, is made on the present facts and without prejudice

to a subsequent motion raising the same request if circumstances change or new facts are

learned.2

       This matter shall be set for a status and scheduling conference on the Court’s next

available docket.

       IT IS SO ORDERED this 21st day of September, 2021.




2
  While Ms. Caves’ actual involvement in the matters at issue appears too attenuated to
require disqualification, it is possible that this will change as the litigation proceeds – and,
thus, that prudent counsel should consider withdrawal now.


                                               8
